The case of Ford v. Atwater, tried at New Haven adjourned Superior Court, A. D. 1773, is to this point; one Graham a bankrupt by the assistance of some friend put on the appearance and dress of a man of property, and applied to the plaintiff to purchase a pair of oxen; the plaintiff not being acquainted with his circumstances, but from his appearance and address, took him to be a man of property, sold him his oxen upon credit, and took his note for them; soon after Eord discovered that said Graham was a bankrupt, and a very great villain, and that the dress and appearance he wore, was not his own, but borrowed for the purposes of deception. Eord finding his oxen in the possession of said Atwater, who pretended he had them in keeping for Graham, demanded them and brought his action of trover for them and recovered, upon the ground that the property never passed out of him by reason of the fraud in the purchase.